Citation Nr: 0025895	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, due to lung cancer secondary to exposure to 
hazardous cargo and chemicals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968, and multiple periods of active duty for training 
(ACDUTRA) from approximately 1968 to 1993.  He was apparently 
a Member of the Reserve until 1995.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death. 

This case was remanded by the Board in July 1996 for further 
development and is now returned for adjudication.

Review of the record reveals that the appellant filed a new 
claim for entitlement for service connection for the cause of 
death due to tobacco addiction.  This was denied in a rating 
action in February 1999.  The appellant has not disagreed 
with this determination by the RO.  As such, in view of the 
contentions advanced, and the evidentiary development 
undertaken, the Board concludes that this appeal is limited 
to the issue on the title page.  Consideration will proceed 
accordingly.

Additionally, a supplemental statement of the case of May 
2000 includes consideration of an issue of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318.  This issue has not been raised by the appellant, the 
veteran was not service connected for any disorders at the 
time of death, and the issue has not been the subject of a 
notice of disagreement, or a substantive appeal.  As such, 
that issue is not before the Board for appellate review.

In March 1998, a video conference hearing was held with the 
appellant being present in the St. Petersburg, Florida RO, 
and the undersigned Board Member sitting in Washington DC.  
The Board Member was designated by the Chairman to conduct 
that hearing.  A transcript of the hearing testimony is in 
the claims folder. 


FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition 
of the appeal has been obtained by the RO.

2. The official death certificate shows that the veteran died 
on October 2, 1996, at the age of 52, and the immediate cause 
of death as listed on the death certificate was metastatic 
lung cancer.  No other conditions were noted as a significant 
condition contributing to death.  An autopsy was not 
performed.   

3.  Medical treatment records on file reflect that the 
veteran was diagnosed with lung cancer in May 1993, over 25 
years after service, and 4 years after alleged periods of 
exposure during ACDUTRA, or INACDUTRA (1985 to 1989).  The 
cancer was not found during a period of ACDUTRA.

4. At the time of the veteran's death, service connection had 
not been established for any disorders.

5. There is no competent medical evidence establishing a 
causal relationship between service, including ACDUTRA, or 
INACDUTRA duties, and the cause of the veteran's death, or 
any disabilities which contributed substantially or 
materially to cause his death; thus the appellant's claim is 
not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death due to lung cancer secondary to exposure 
to hazardous cargo and chemicals.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible. If she has not, her appeal fails as to that claim, 
and VA is under no duty to assist her in any further 
development of that claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). There is, however a duty to 
obtain records or otherwise develop a claim where the VA is 
on notice of development that should be accomplished. See 
Robinette v. Brown, 8 Vet. App. 69 (1995). Relevant records 
were obtained in this case.

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992). 
In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred during service.

Moreover, where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). Lay assertions cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded. Id. Thus, 
the appellant cannot meet her initial burden of proof for 
purposes of determining that her claim is well-grounded by 
relying on her own opinion as to medical matters.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.

The death certificate reflects that the veteran died, at age 
52, on October 2, 1996.  The cause of death was listed as 
metatastic lung cancer.  The death certificate listed his 
occupation as manager, autobody. No autopsy was performed. At 
the time of the veteran's death, service connection had not 
been established for any disorder.

A review of the veteran's service medical records and 
separation examination reveals no complaints, symptomatology, 
or findings of a respiratory disorder, lung cancer, or cancer 
of any type. Accordingly, there exists no credible or 
competent evidence of symptomatology attributable to the 
cause of the veteran's death during service.  

The post service clinical evidence of record is negative for 
medical treatment for lung cancer until May 1993, over 25 
years after service separation, and 4 years after alleged 
exposure during periods of ACDUTRA, or INACDUTRA (1985 to 
1989).  It is not shown that the cancer was found during a 
period of ACDUTRA.

A Video Conference Board Hearing was held in March 1998, with 
the appellant at the RO, and the Board Member sitting in 
Washington, DC.  The appellant testified that the veteran 
served in chemical warfare, and handled hazardous cargo 
during his period of active service from 1964 to 1968, and 
also in the Air Force Reserve from 1985 to 1989.  The veteran 
told her that the cargo he handled caused his lung cancer.  
He had served as a loadmaster on military aircraft hauling 
hazardous cargo and sometimes chemical components.  The 
specific cargo was never revealed to his spouse, and no 
particulars of any in-service experiences or incidents were 
discussed with her.  She noted being shown protective masks 
and clothing by the veteran.  He never described any accident 
or contamination to her. (It was noted that she had first met 
her husband in early 1994).  During service he did not 
receive treatment, or hospitalization for any undiagnosed 
disorder.

He worked in an auto body shop until 1995, and wore 
protective clothing and a mask while working.  She indicated 
that the reserve service from 1985 through 1989 consisted of 
frequent weekend duties, 2 to 4 day duty to a week, or two 
week duty.   She stated that he loaded hazardous material and 
flew it to different air bases, and unloaded it on his duty 
tours. 

Pursuant to the Board remand, additional medical records to 
the extent available were obtained and the matter was 
referred for a medical opinion.

A medical expert opinion dated in March 2000 was provided by 
the chief of Oncology of the West Palm Beach, VAMC.  In 
essence he noted that without knowing what materials the 
veteran allegedly was exposed to, and for what duration, it 
was difficult to determine the relationship of "hazardous 
materials" to the subsequent development of lung cancer.  
Without such knowledge, any opinion would be as a result of 
speculation.  

It is noted that the appellant was unable to provide 
information concerning any hazardous cargo exposure, and 
records otherwise obtained and in the claims folder do not 
support the claim.  It is not shown that there was any kind 
of spill or exposure of known cancer causing agents.  
Presumably, to the extent the veteran was involved in loading 
and unloading hazardous materials, they were packaged in such 
a way as to prevent deadly exposure to the routine handlers.  
As noted, nothing in the record is to the contrary.

Additional evidence of record includes various service 
medical records, VA medical records, private medical records, 
and Air Force Reserve documents.  These do not indicate any 
incidents or injuries associated with any hazardous 
materials, nor do the Reserve records indicate any particular 
duties involving hazardous materials.  The records indicate 
that he participated in required annual hazardous cargo 
handler classes from 1985 to 1989.  These appear to have been 
one day classes held during regular INACDUTRA meetings.  A 
December 1985 document submitted in support of her claim 
indicated a four hour class in special handling of hazardous 
cargo.  On closer inspection, this noted that the veteran was 
actually excused from attending this training.  No evidence 
has been presented by which the RO could make an attempt to 
verify appellant's allegations.  Again, there is no reference 
to what materials might actually have been handled, nor is 
there evidence of any abnormal exposure to such materials.

The Board previously noted that the veteran's service medical 
records are silent for complaints, treatment, findings, or 
diagnosis of lung cancer. Neither was lung cancer shown 
during the initial year following that period of active 
service, as contemplated by 38 C.F.R. § 3.309(a) for 
presumptive service connection. The evidence of record 
reflects that the initial indication of lung cancer appears 
in 1993. This lung cancer was not incurred during any period 
of ACDUTRA. It is also pertinent to state that presumptive 
service connection under 38 C.F.R. § 3.309(a) for lung cancer 
does not apply to periods of ACDUTRA since ACDUTRA is not 
active military service (see 38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a)) nor did such periods of ACDUTRA extend for a 
period of 90 or more days, as required by 38 C.F.R. § 
3.307(a)(1)(1999). The Board notes that the veteran first was 
diagnosed with lung cancer approximately 4 years after the 
last period of ACDUTRA, or INACDUTRA service from 1985 to 
1989, which are in contention.  Medical records do not 
demonstrate that there was any relationship with the 
veteran's lung cancer and his ACDUTRA, or INACDUTRA service, 
as claimed by the appellant.

The death certificate, which is not refuted by any medical 
evidence of record, reflects that the cause of the veteran's 
death was metatastic lung cancer.  In addition, there is no 
competent medical evidence of record that establishes any 
etiologic connection between exposure to hazardous materials 
during service, and the development of any lung cancer. The 
Board finds that there is no interpretation or construction 
of the medical evidence of record which establishes or 
suggests that any lung cancer was incurred in, or aggravated 
by, active service, and such is needed to warrant service 
connection for the cause of the veteran's death. 38 C.F.R. § 
3.312.

The appellant's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where there is no medical evidence of the claimed 
disorder during service, or medical evidence linking the 
claimed disorder to service or an in-service event or 
occurrence, the claim is not well-grounded.  See Montgomery 
v. Brown, 4 Vet. App. 343 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Grivois v. Brown, 6 Vet. App. 136 
(1994).  

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, in the statement of the case, and the supplemental 
statement of the case, as well as in other correspondence, 
the appellant has been notified of the defects in the 
evidentiary record, and the kind of information needed.  As 
such, it is concluded that she has been appropriately advised 
as to the information needed.  Similarly, as the appellant 
has been informed of the evidence needed to allow her claim, 
it is noted that similar evidence would well ground the 
claim.  Thus, there is no prejudice to the appellant in the 
Board entering a decision on the subissue of whether the 
claim is well grounded.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death due to lung cancer 
secondary to exposure to hazardous cargo and chemicals not 
having been submitted, the claim is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge


